Filed 9/24/14 In re Hugo E. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re HUGO E., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                            F068546

         Plaintiff and Respondent,                                     (Super. Ct. No. 13CEJ600701)

                   v.
HUGO E.,                                                                            OPINION

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. James A.
Kelley, Judge.
         Gillian Black, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Levy, Acting P.J., Poochigian, J., and Detjen, J.
       Appellant, Hugo E., appeals from a finding by the juvenile court that he violated a
grant of probation (Welf. & Inst. Code, § 777). Following independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436, we affirm.
                       FACTUAL AND PROCEDURAL HISTORY
       On December 13, 2011, El Monte police responded to an apartment regarding a
minor, later identified as appellant, threatening to harm himself. When the officers
located appellant, he resisted their efforts to detain him and attempted to run away but
was taken into custody.
       On May 25, 2012, in Los Angeles County, appellant admitted allegations in a
petition charging him with resisting arrest. (Pen. Code, § 148, subd. (a)(1).)
       On March 19, 2012, appellant and eight other gang members beat up Miguel R.
and his sister Ruby when she attempted to help Miguel. One of the attackers also pushed
Ruby’s three-year-old daughter. Before leaving, one of the gang members threatened to
kill Miguel’s entire family. Miguel suffered large knots and swelling on the left side of
his face and his right eye was swollen shut. Ruby suffered a bloody nose.
       On July 15, 2013, in Madera County, appellant admitted two counts of assault by
means of force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(1)) in an
amended petition in exchange for the dismissal of several other charges.
       On August 12, 2013, the matter was transferred to Fresno County.
       On October 1, 2013, at a dispositional hearing, the court adjudged appellant a
ward of the court, placed him on probation in the custody of his parents, and ordered him
to pay $4,962 to the Victim’s Compensation and Government Claims Board subject to a
restitution hearing.
       On October 21, 2013, appellant was detained at the juvenile detention facility in
Fresno.



                                             2
       On October 22, 2013, a supplemental petition was filed alleging appellant violated
the terms of his probation by failing to attend school and to refrain from using drugs.
       On October 23, 2013, after appellant admitted that he violated his probation by
failing to attend school, the court revoked his probation, placed him at the Juvenile
Justice Campus, and ordered him screened for admission to the Substance Abuse unit.
       On November 5, 2013, the court set appellant’s maximum term of confinement at
five years four months and it committed him to the Floyd Farrow Substance Abuse unit
of the Juvenile Justice Campus for 180 days.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3